jfourtlj Court of
                                      i&an £huonio,

                                         September 30, 2014


                                         No. 04-14-00224-CR


                                            Carlton Wood.
                                              Appellant


                                                  v.



                                          The State of Texas,
                                               Appellee


                                    "rial Court Case No. 2013CR3690


                                           ORDER

       The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal. See Tex. R. App. P. 39.8.      Therefore, all requests for ora! argument are denied, and the
cause is advanced for ON BRIEFS submission on November 5. 2014. to the following panel:
Justice Martinez, Justice Alvarez, and Justice Chapa. All parties will be notified of the Court's
decision in this appeal in accordance with TEX. R. APP, P. 48.


       Either party may file a motion requesting the Court to reconsider its deterniination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See Tex. R. App. P. 39.8. Such a motion should be filed within ten (10)
days from the date of this order.


       It is so OUDKRED on September 30, 2014.
                                                                C


                                                                RebecaC. MartmtfC

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the                eal o/ihe said
court on this September 30. 2014.